DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-221224, filed on 11/14/2016.
However, presently, applicant's foreign priority is not perfected because the foreign priority application is not in English, nor has a certified English translation been filed. See MPEP 2152.06(C). 
If applicant files a certified English translation of their foreign priority application, and the translation is different from the originally filed Specification and Drawings, applicants are requested to point to where support may be found for the claimed subject matter in the filed translation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: capacitance detection means and deciding means in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, the capacitance detection means and deciding means are well-known and conventional in the art. The capacitance detection means can be any capacitance measurement device and the deciding means can be a processor or controller or general purpose computer or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harley (US 20090135157, hereinafter Harley), and further in view of Son et al. (US 20090135157, hereinafter Son).


Regarding to claim 1, Harley discloses a capacitive sensor (fig. 1, 5, 8) comprising: 
a plurality of first electrodes (fig. 1, 5, 8[50-54]) that are placed on a common circumference, each of the plurality of first electrodes (50-54) generating a capacitance according to a respective distance to a manipulating body (paragraphs 0030 and 37 discloses as the finger moves across the touch surface, the capacitances of each individual sense electrodes 50, 52, 54 and 56 through finger 23 (manipulating body) is reduced and varied); 
a capacitance detecting means that detects capacitances generated in the plurality of first electrodes (fig. 8[104] and paragraphs 0024, 46); and 
a deciding means for deciding a direction in which the manipulating body is positioned according to a capacitance detected for each of the plurality of first electrodes  (paragraph 0037 discloses a two-dimensional measurement of the position of the finger based on the ratio of the drive signal coupled to the respective individual sense electrodes 50, 52, 54 and 56 varies which is based on the variation of capacitances between the drive electrode and sense electrodes. Paragraph 51 discloses a typical capacitance established between sense electrode 50 and drive electrode 60 is about 0.5 pF where no user's finger is in proximity thereto. Placement of a user's finger in proximity to electrodes 50 and 60 typically causes such a capacitance to be reduced to about 0.25 pF, which reduction in capacitance is sensed by capacitance sensing circuit 104 which indicates that the threshold for deciding the finger position is about .25 pf).
However Harley does not disclose a direction in which the manipulating body is positioned according to a capacitance detected for each of the plurality of first electrodes under a condition that a sum of the capacitances detected for the plurality of first electrodes. 
Paragraph 0048-52 and fig. 4 and 5 of Son discloses a capacitive sensing system with a plurality of first electrodes (410-490) each generating a capacitance according to a respective distance to a manipulating body (sample 400) and the position of the sample 400 is based on the sum of the capacitance of 410-490.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the method of Son into Harley in order to accurately determine the location of the sample.

Regarding to claim 5, Harley in view of Son discloses the capacitive sensor according to claim 1, wherein the deciding means decides a number of manipulating bodies that have approached according to the capacitance detected for the each of the plurality of first electrodes under a condition that the sum of the capacitances detected for the plurality of first electrodes is equal to or larger than a third threshold, which is larger than the first threshold (Son discloses multiple of samples being detected). 

Regarding to claim 12, Harley in view of Son discloses the capacitive sensor according to claim 1, wherein the plurality of first electrodes have the same shape and are placed in a circumferential direction at equal intervals (see fig. 5 of Harley). 

Regarding to claim 13, Harley in view of Son discloses the capacitive sensor according to claim 1, wherein the deciding means decides a motion of the manipulating body according to a time-dependent change in the capacitance detected for the each of the plurality of first electrodes (paragraph 0037 of Harley discloses the finger moves caused the change in the capacitance).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 2, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the deciding means 
identifies, from the plurality of first electrodes, a first electrode for which a maximum capacitance has been detected, and 
decides, if a capacitance of the identified first electrode is equal to or larger than a second threshold, that the manipulating body is positioned in a direction of the identified first electrode” including all of the limitations of the base claim and any intervening claims. 
Claim 3 further limit claim 1.


Regarding to claim 4, the prior arts of record, alone or in combination, do not fairly teach or suggest “a second electrode positioned at a center of the circumference enclosed by the plurality of first electrodes; and 
a third electrode in a ring shape, the third electrode being provided so as to enclose the plurality of first electrodes; 
wherein the deciding means decides the direction in which the manipulating body is positioned according to the capacitance detected for the each of the plurality of first electrodes under a condition that a sum of capacitances detected for the plurality of first electrodes, the second electrode, and the third electrode is equal to or larger than the first threshold” including all of the limitations of the base claim and any intervening claims. 



Regarding to claim 5, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the deciding means decides a number of manipulating bodies that have approached according to the capacitance detected for the each of the plurality of first electrodes under a condition that the sum of the capacitances detected for the plurality of first electrodes is equal to or larger than a third threshold, which is larger than the first threshold” including all of the limitations of the base claim and any intervening claims. 

Claims 6-11 further limit claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa (US 20130234735), discloses a capacitive sensing system for determining the size and location of an occupant.

Yang (US 20100073325) discloses a capacitive sensing system for detecting type (based on size) and position of an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863